Citation Nr: 0826691	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-20 563	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran's compensation benefits should be 
reduced to the 10 percent rate, effective April 6, 2004, 
based on the veteran's felony conviction of February [redacted], 2004.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $74,084.68 (US 
dollars).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from a May 2004 decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, and an August 2005 
Decision on Waiver of Indebtedness of the RO in Muskogee, 
Oklahoma.  The May 2004 decision reduced the veteran's 
disability compensation benefits to a rate of 10 percent 
based on his incarceration.  The August 2005 decision denied 
waiver of a debt that was created through overcompensation.  
The veteran has appealed both issues.

In January 2008, the claim was remanded for the purposes of 
conducting a videoconference hearing between the veteran and 
the Board.  After further information was obtained concerning 
the actual conducting of a hearing between the Board and the 
incarcerated felon, the veteran determined that he would 
waive his right to a hearing on the matter.  

With respect to the veteran's request for a hearing before a 
Veterans Law Judge (VLJ), the veteran was told that in order 
to obtain a hearing, he would need to prepare and submit a 
writ to his local correctional facility.  If the writ was 
accepted, the veteran would then need to contract with the 
correctional facility for transportation to Muskogee and he 
would have to pay the wages for two armed guards who would 
accompany him.  The veteran has written a letter to the Board 
saying that "he is ready for his hearing."  However, there 
is nothing in the claims folder from the correctional 
facility that would indicate that the veteran presented the 
required writ to the proper correctional facilities 
authorities, that he has paid for transportation to and from 
the correctional facility, or that he has contracted to pay 
for the state-required two guards.  Since the veteran has not 
met the minimum standards for a hearing required by the State 
of Oklahoma due to his incarcerations for the commission of 
felonies in that state, the Board will consider the veteran's 
request for a hearing waived.  In other words, since the 
veteran has not met the minimums required by the state, and 
because he has previously waived his right to a hearing on 
the matter, the Board will consider the matter closed.  The 
claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  In 1999, the veteran was awarded a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities (TDIU).  The effective date of 
the grant was December 19, 1997.

2.  The veteran was incarcerated for the conviction of a 
felony from January [redacted], 1998, to February [redacted], 2001, from June 
[redacted], 2002, to April [redacted], 2003, and from February [redacted], 2004, 
to the present.  

3.  The veteran's disability rating was reduced to 10 percent 
on the 61st day following his incarceration.  The reductions 
occurred on March [redacted], 1998, August [redacted], 2002, and April [redacted], 
2004.  


4.  The disability compensation overpayment indebtedness in 
the calculated amount of $74,084.68 (US dollars) was validly 
established.

5.  The veteran deliberately attempted to mislead VA with 
regard to the nature of his incarceration for a felony; this 
misrepresentation shows an intent to seek an unfair advantage 
at the expense of the government or, at best, an absence of 
an honest intention to abstain from taking unfair advantage 
of the government.

6.  The veteran acted in bad faith in creation of the 
overpayment.




CONCLUSIONS OF LAW

1.  The criteria for restoration of payment of the veteran's 
disability compensation benefits from half the rate of 
compensation payment under 38 U.S.C.A. § 1114(a) have not 
been met.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665(a) (2007).

2.  The veteran's award of compensation was properly reduced 
to the 10 percent rate on the 61st day following his 
incarceration for a felony.  38 U.S.C.A. §§ 1114(a), 5107, 
5313, (West 2002 & Supp. 2007); 38 C.F.R. § 3.665 (2007).

3.  Waiver of recovery of the overpayment of compensation 
benefits in the calculated amount of $74,084.68 (US dollars) 
is precluded by reason of bad faith on the part of the 
veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board need not consider VA's application of the 
VCAA at this time.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

In July 1998, the veteran submitted a claim for entitlement 
to a total disability evaluation based on individual 
unemployability due to his service-connected disabilities 
(TDIU).  Upon reviewing the evidence, the RO issued a rating 
decision in January 1999 that found that the veteran was in 
fact unemployable due to his service-connected disabilities.  
The effective date was determined to be December 19, 1997.  

Approximately six years later, the RO received information 
from the State of Oklahoma indicating that the veteran had 
been incarcerated in a state detention facility.  After 
confirming the detention, the RO wrote the veteran a letter.  
That letter was sent to the veteran in October 2003.  In that 
letter, the RO noted that the veteran had been incarcerated 
following a conviction of a felony from June [redacted], 2002, to 
April [redacted], 2003.  The letter further informed the veteran that:

The law, specifically 38 CFR 3.665, 
requires that the payment of Department 
of Veterans Affairs (VA) compensation 
benefits be reduced to the lesser of the 
two following amounts after the 61st day 
of incarceration following conviction of 
a felony:

a.  the amount payable for a disability 
evaluated as 10% disabling if the 
combined disability evaluation is 20% or 
more, or; 

b.  the amount equal to one-half of the 
10% rated if the combined evaluation is 
10%.

Therefore, in your case, the law requires 
that your compensation benefits be 
reduced to $104.00 effective August [redacted], 
2002 through April [redacted], 2003.  

Another letter was sent to the veteran in February 2004.  In 
that letter, the RO informed the veteran that because the 
veteran was incarcerated again, his benefits would be reduced 
to $106.00 per month effective April [redacted], 2004.  

The VA Debt Management Center in St. Paul, Minnesota, then 
sent a letter to the veteran in May 2004 informing him that 
as a result of the veteran's incarceration, he had been sent 
$1,969.14 (US dollars) more than he was entitled to receive.  
As such, the VA intended to withhold benefits until the 
amount he was overpaid was recouped.  

Within one year of the above letter being sent from the Debt 
Management Center, the RO learned that the veteran had been 
incarcerated for a felony conviction from January [redacted], 1998, 
to February [redacted], 2001.  The RO informed the veteran that as a 
result of his conviction and incarceration, 38 C.F.R. § 3.665 
required that his benefits be reduced to the 10 percent rate 
effective the 61st day of his incarceration following his 
conviction of a felony.  The RO further informed the veteran 
that as a result of the veteran's failure to notify the VA of 
his incarceration, an overpayment of benefits had occurred.  

Upon being notified of the creation of the debt, the veteran 
asked that the debt be waived by the VA.  The veteran's file 
was reviewed and it was determined that the veteran had 
received $74,084.68 (US dollars) in benefits that he was, by 
law, not entitled thereto.  Subsequently, the Committee on 
Waivers and Compromises determined that a waiver was not 
appropriate in the veteran's case.  Such a determination was 
made in August 2005.  In denying the veteran's request, the 
Committee noted the following:

As provided in 38 U.S.C. 5302(c) waiver 
consideration is precluded if there is an 
indication of fraud, misrepresentation, 
or bad faith.

The law prohibits you from drawing 
compensation benefits while incarcerated.  
You have been found to have acted in bad 
faith in connection with the creation of 
this debt.  You were incarcerated in 1998 
and did not report this fact.  By not 
making the proper and timely report, you 
caused the Department of Veterans Affairs 
to pay you a enormous amount of 
compensation benefits that you were not 
entitled to receive.  To not require you 
to make restitution of this debt would 
result in unfair gain to you at the 
expense of the government.

The finding of bad faith precludes the 
consideration of other evidence, such as 
hardship.

The veteran has called into the question the ability of the 
VA to discontinue his benefits in accordance with 38 C.F.R. 
3.665.  He has also claimed that he was separated from his 
wife in 1998 and that she received the money that the VA sent 
to the veteran.  He asserts that since he did not have 
control or access of the money, he should not be penalized 
and forced to repay the overpayment.  

38 C.F.R. § 3.665 (2007) controls the compensation of 
incarcerated beneficiaries of VA benefits.  It provides that 
any person incarcerated in a Federal, State, or local penal 
institution in excess of 60 days for conviction of a felony 
will not receive compensation in excess of specified amounts.  
See 38 C.F.R. § 3.665(a) (2007).  If a veteran is rated 20 
percent disabled or more, then the veteran will receive 
compensation payable under 38 U.S.C.A. § 1114(a), or the 
equivalent of a 10 percent rating.  See 38 C.F.R. § 
3.665(d)(1) (2007).  If the veteran is rated at less than 20 
percent, then the veteran will receive one-half the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  See 38 
C.F.R. § 3.665(d)(2) (2007).  38 C.F.R. § 3.655 was amended 
in 2003.  See 68 Fed. Reg. 34,542 (June 10, 2003).  Those 
amendments concern the reduction of benefits for fugitive 
felons and therefore have no relevance in this case.

The Board observes that 38 C.F.R. § 3.665 (2007), in 
pertinent part, reads that any person incarcerated in a 
Federal, State or local penal institution in excess of 60 
days for conviction of a felony will not be paid compensation 
in excess of the amount of 1/2 of 10 percent if disability 
compensation is below 20 percent beginning on the 61st day of 
incarceration.  The regulation also stated that VA will 
notify both the veteran and dependents of their rights to 
apportionment.  In this instance, the RO notified both the 
veteran and his spouse of these rights.  The veteran has 
argued that because his wife and dependent mother depend on 
the funds he receives from the VA, the benefits should not be 
reduced but apportioned to them.  Apportionment is a separate 
issue.  Neither the veteran's spouse nor his mother responded 
with a request for apportionment or any other evidence to 
support such an assertion made by the veteran.  The RO 
adjudicated and denied the veteran's apportionment claim; 
however, it has not been appealed.  Therefore, the Board does 
not have jurisdiction of the apportionment issue.

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
Federal, State, or local penal institution, and the 
incarceration is in excess of 60 days, and the incarceration 
is for conviction of a felony, reduction of the payment of 
veterans' benefits is required by 38 U.S.C.A. § 5313.  The 
statute requires reduction in compensation beginning on the 
61st day of incarceration for conviction of a felony, 
regardless of pending or future appeals, or the financial 
needs of the incarcerated veteran.

The regulation at 38 C.F.R. § 3.665(m) (2007) instructs VA to 
restore to a beneficiary any compensation withheld due to 
incarceration, if the conviction for which the veteran was 
incarcerated is later overturned on appeal.  There has been 
no allegation or evidence that the conviction in this case 
has been overturned.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 (West 2002) for 
application of the requirement of reduction of his disability 
compensations benefits.  The veteran has not disputed that he 
was convicted of a felony and incarcerated on February [redacted], 
1998, June [redacted], 2002, and again on April [redacted], 2004, and that the 
conviction caused him to be incarcerated for 61 days on three 
different occasions.  

The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007) regarding reasonable doubt are not applicable, since 
the facts are not in controversy.  The law is dispositive, 
and VA is not authorized to disregard that statute.  VA may 
not continue to pay the veteran benefits in excess of the 
rate prescribed by regulation.  The reduction in the 
veteran's compensation to ten percent rate payment, based on 
his incarceration for a felony, was proper, and the veteran's 
appeal for restoration of his higher combined percentage rate 
while incarcerated must be denied.

Next, with respect to the waiver issue now before the Board, 
the Board must determine if the veteran's debt due to 
overpayment of his veteran's benefits was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  For an 
improper creation of the overpayment, there would have to be 
evidence that the veteran was legally entitled to VA 
compensation benefits at the 70 percent disability rate plus 
100 percent for TDIU despite his incarceration for a felony, 
which ran from January [redacted], 1998, to February [redacted], 2001, from 
June [redacted], 2002, to April [redacted], 2003, and again from February [redacted], 
2004, to the present; or, if he was not legally entitled to 
these benefits during this period, then it must be shown that 
the VA was solely responsible for the erroneous payment of 
excess benefits.

"Presumption of regularity" supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

In this case, there is no dispute that the veteran's 
incarceration in a penal institution for commission of a 
felony commenced on January [redacted], 1998, June [redacted], 2002, and again 
on February [redacted], 2004.  Under the terms of 38 U.S.C.A. § 
1114(a) (West 2002), March [redacted], 1998, August [redacted], 2002, and 
April [redacted], 2004, the 61st day of incarceration, were the proper 
dates for the reduction of his compensation benefits to the 
10 percent rate.  

VA audits have determined that the amount that the veteran 
was paid in disability compensation benefits from January [redacted], 
1998, through February [redacted], 2001, and from June [redacted], 2002, 
through April [redacted], 2003.  The veteran was paid $74,084.68 (US 
dollars).  These audits show that the veteran was paid $2,170 
per month at the time of his incarceration, $2,197.00 from 
December 1, 1998, $2,248.00 from December 1, 1999, $2,326.00 
from December1, 2000, and then $2,387.00 from June 3 2002, 
and $2,419.00 from December 1, 2002.  These audits also show 
that the amount that the veteran was due, per month, for 
compensation payments at the reduced 10 percent rate, was 
$95.00 from March [redacted], 1998, $96.00 from December 1, 1998, 
$98.00 from December 1, 1999, $101.00 from December 1, 2000, 
and $104.00 from August [redacted], 2002, through April [redacted], 2003.  The 
veteran's current rate of compensation is $106.00.  The 
difference between the amount that the veteran was paid and 
the amount that he was legally due because of his 
incarceration for a felony represents the overpayment in 
question, $74,084.68.  There is no evidence that the original 
calculated overpayment and debt in that amount is incorrect.

The veteran argues that 38 C.F.R. § 3.665 is not applicable 
to veterans who signed their enlistment contract with the 
military service before the bill was signed into law on 
October 1, 1980, and that application in this case would be 
tantamount to imposition of an ex-post facto law; however, 
the Board notes that 38 C.F.R. § 3.665(c)(1) (2007), as 
opposed to 38 C.F.R. § 3.665(c)(2) (2007), is applicable in 
this case.  There is thus no ex-post facto violation.

Moreover, the evidence does not show that VA was in any way 
responsible for the erroneous payment of excess benefits in 
violation of 38 U.S.C.A. § 1114(a) (West 2002) while the 
veteran was incarcerated.  There is simply no indication in 
the record that VA knew or should have known that the veteran 
was incarcerated during the period in question prior to the 
RO's chance query with the State of Oklahoma on September 8, 
2003; more than five years after the veteran was first 
imprisoned.

In view of the above, the Board finds that the overpayment of 
$74,084.68 (US dollars) was properly created by application 
of 38 U.S.C.A. § 1114(a) (West 2002), effective on the 61st 
day following the dates of the veteran's incarceration for a 
felony conviction.  In cases such as this, the question of 
the propriety of the creation of overpayment is determined by 
the law and not the evidence.  The veteran's claim regarding 
the propriety of the creation of the overpayment in the 
calculated amount of $74,084.68 (US dollars) must therefore 
be denied.

As reported above, this matter was referred to the Committee 
for review of the veteran's request for waiver of recovery of 
the $74,084.68 (US dollars) overpayment in disability 
compensation created as a result of the veteran's 
incarceration on at least two different occasions for felony 
convictions.  

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007).  However, recovery of an 
overpayment of disability compensation benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (est 
2002); 38 C.F.R. § 1.965(b) (2007).  Bad faith generally is 
an unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2007).

In August 2005, the Committee denied the veteran's request 
for waiver of overpayment.  For the reasons that follow, the 
Board finds that the veteran purposefully withheld knowledge 
of his incarceration for a felony from VA, and thus acted in 
bad faith.

Review of the evidence reveals that the veteran had ample 
notice of his responsibility to immediately report any period 
of incarceration due to the conviction of a felony to VA.  In 
fact, the RO had previously sent to the veteran VA Form 21-
8764 "CONDITIONS AFFECTING RIGHT TO PAYMENTS-5:  Benefits 
will be reduced upon incarceration in a Federal, State, or 
local penal institution in excess of 60 days for conviction 
of a felony."  It also informed that the amount not payable 
may be apportioned to a spouse, dependent children, or 
parents.  The notice further informed that there were severe 
penalties for the fraudulent acceptance of any payment to 
which he was not entitled.  The veteran thus knew or should 
have known of his responsibility to promptly report his 
incarceration.  Indeed, the veteran has never claimed 
otherwise. 

According to the veteran, his wife received all of the monies 
sent by the VA and that he did not have control or access to 
the funds while he was incarcerated.  However, there is no 
evidence in the claims folder to confirm his assertions.  
Moreover, as the recipient of VA benefits it was his 
responsibility ALONE to ensure that VA had been given notice 
of his incarceration.  His failure to do so continued from 
the date of his incarceration in January 1998 until VA's 
inadvertent discovery in September 2003; a period of more 
than five years.  Although he was incarcerated, there is no 
evidence that he was forbidden to write to VA during his 
incarceration.  There is also no evidence that he was unable 
to write to VA by reason of some physical or mental 
disability.  The numerous handwritten letters that he himself 
sent to VA from prison after VA's notification that it was 
aware of his incarceration attests to that fact.  In 
addition, he was, until January 2007, represented by an 
established veteran's service organization, but failed during 
the period of January 1998 to September 2003 to contact VA 
through them.  His failure to report his incarceration for a 
felony shows an intent to seek an unfair advantage at the 
expense of the government or, at best, an absence of an 
honest intention to abstain from taking unfair advantage of 
the government.

Accordingly, the Board concludes that the veteran 
demonstrated either bad faith or deception by failing to 
notify VA of his incarceration.  There is not an approximate 
balance of positive and negative evidence as to the issue on 
appeal as to warrant application of the doctrine of 
reasonable doubt.

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  38 C.F.R. § 1.962(b) 
(2007).  There is no basis for further consideration 
regarding the elements of equity and good conscience, such as 
hardship or other equitable factors.  See Farless v. 
Derwinski, 2 Vet. App. 555 (1992).  The veteran's appeal must 
therefore be denied.




ORDER

1.  As the reduction of the veteran's disability compensation 
to the 10 percent rate of compensation payment under 38 
U.S.C. §1114(a) (West 2002) due to incarceration for a felony 
conviction was proper and the appeal is denied.

2.  The overpayment of disability compensation benefits, in 
the original amount of $74,084.68 (US dollars), was properly 
created and assessed against the veteran pursuant to his 1998 
and 2002 incarcerations for commission of a felony; 
therefore, his appeal is denied.

3.  Waiver of recovery of an overpayment of compensation 
benefits in the amount of $74,084.68 (US dollars) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


